t c memo united_states tax_court carlos vallejo petitioner v commissioner of internal revenue respondent docket no filed date carlos vallejo pro_se emma s warner for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency in and an accuracy- related penalty under sec_6662 a on petitioner’s federal_income_tax tax for his taxable_year of dollar_figure and dollar_figure respectively 1all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the issues remaining for decision for petitioner’s taxable_year are is petitioner entitled to deduct certain claimed expenses relating to a certain business that he contends he operated we hold that he is not is petitioner liable for the accuracy-related_penalty under sec_6662 we hold that he is findings_of_fact some of the facts have been stipulated and are so found petitioner resided in california at the time he filed the petition during the year at issue petitioner was employed in the construction industry each of brutoco engineering and bechtel global issued form_w-2 wage and tax statement form_w-2 to petitioner for his taxable_year showing wages of dollar_figure and dollar_figure respectively petitioner filed form_1040 u s individual_income_tax_return for his taxable_year return in that return petitioner showed total income of dollar_figure and adjusted_gross_income of dollar_figure the total income of dollar_figure comprised wages salaries tips etc of dollar_figure taxable interest of dollar_figure taxable refunds credits or offsets of state_and_local_income_taxes of 2petitioner attached to hi sec_2013 return the respective forms w-2 that he had received from brutoco engineering and bechtel global for his taxable_year dollar_figure taxable ira_distributions of dollar_figure unemployment_compensation of dollar_figure taxable social_security_benefits of dollar_figure petitioner did not include schedule c profit or loss from business schedule c with hi sec_2013 return on date petitioner filed form 1040x amended u s individual_income_tax_return for his taxable_year amended_return or form 1040x in which he claimed a refund of dollar_figure for that year in hi sec_2013 form 1040x part iii explanation of changes petitioner stated taxpayer negleted sic to declare his business petitioner included with hi sec_2013 amended_return schedule c schedule c in which he showed on line a his principal business or profession as hunting consulting and on line c the business name as carlos vallejo hunting consulting in the schedule c petitioner reported gross_receipts of dollar_figure in that schedule petitioner claimed the following expenses totaling dollar_figure total claimed schedule c expenses claimed expense car and truck expenses legal and professional supplies travel meals and entertainment utilities other expenses total amount dollar_figure big_number big_number big_number big_number big_number big_number respondent issued a notice_of_deficiency notice to petitioner for his tax- able year in that notice respondent determined to disallow petitioner’s total claimed schedule c expense deductions except for the meals and entertain- ment expense deduction of dollar_figure we shall sometimes refer to the total amount of petitioner’s claimed schedule c expense deductions that respondent disallowed in the notice ie dollar_figure as the schedule c expenses at issue respondent also determined in the notice that petitioner is liable for his taxable_year for the accuracy-related_penalty under sec_6662 opinion petitioner bears the burden of establishing that the determinations in the notice that remain at issue are erroneous see rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioner bears the burden of proving entitlement to any deduction claimed see 503_us_79 the code and the regulations thereunder required petitioner to maintain records sufficient to establish the amount of any deduction claimed see sec_6001 sec_1_6001-1 income_tax regs we begin by summarizing our evaluation of the evidence that we made part of the record at the trial in this case with respect to the testimonial evidence petitioner was the only witness at that trial we found his testimony to be for the most part irrelevant and unhelpful in resolving the issues presented despite our repeated admonitions reminding petitioner that he should be testifying about facts that he believed supported his positions with respect to the issues presented he 3although not altogether clear it appears from our review of the joint first stipulation of facts that petitioner may be contending that he is entitled to deduct certain expenses that he did not claim in hi sec_2013 schedule c when he filed hi sec_2013 amended_return and included that schedule with that return in that event petitioner would also bear the burden of establishing that he is entitled to deduct any such additional expenses see rule a chose to complain during his testimony that respondent’s counsel refused to agree that the documents that he had provided to her established his position that he is entitled for his taxable_year to deduct the schedule c expenses at issue with respect to the documentary_evidence although certain of that evidence establishes that petitioner paid certain expenses during none of that evidence establishes that he is entitled under sec_162 a to deduct the schedule c expenses at issue based upon our examination of the entire record before us we find that petitioner has failed to carry his burden of establishing that for his taxable_year he is entitled to deduct the schedule c expenses at issue on that 4with respect to certain of the schedule c expenses at issue petitioner must also establish that he satisfies the requirements of sec_274 none of the documentary_evidence that is part of the record establishes that he satisfies those requirements with respect to the expenses subject_to that section 5nor does the documentary_evidence that is part of the record establish petitioner’s entitlement to deduct any expenses that he did not claim in hi sec_2013 schedule c 6based upon our examination of the entire record before us we find that petitioner also has failed to carry his burden of establishing that for his taxable_year he is entitled to deduct certain expenses that he did not claim in hi sec_2013 schedule c when he filed hi sec_2013 amended_return and included that sched- ule with that return record we sustain respondent’s determinations in the notice to disallow petitioner’s deduction of those expenses in hi sec_2013 schedule c we turn to the remaining issue presented under sec_6662 sec_6662 imposes an accuracy-related_penalty of percent on the underpayment to which sec_6662 applies sec_6662 applies to the portion of any under- payment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 or a substantial_understatement of tax sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the circumstances see 963_f2d_907 6th cir aff’g tcmemo_1991_179 91_tc_686 aff’d 893_f2d_656 4th cir the term negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 for purposes of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the return sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown in the tax_return for that year or dollar_figure sec_6662 the accuracy-related_penalty does not apply to any portion of an under- payment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determi- nation of whether the taxpayer acted with reasonable_cause and in good_faith depends on all the pertinent facts and circumstances including the taxpayer’s efforts to assess the taxpayer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs respondent bears the burden of production with respect to the accuracy- related penalty under sec_6662 that respondent determined in the notice see sec_7491 116_tc_438 to satisfy respondent’s burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the penalty see higbee v commissioner t c pincite although respondent bears the burden of production with respect to the penalty under sec_6662 respondent need not introduce evidence regarding reasonable_cause or similar provisions the taxpayer bears the burden_of_proof with regard to those issues id the parties stipulated the so-called civil penalty approval form with respect to petitioner’s taxable_year in which the group manager approved on date the assertion of the substantial_understatement of income penalty in the notice_of_deficiency that was thereafter issued to petitioner with respect to that year see graev v commissioner t c __ date supplementing t c __ date the record establishes that petitioner did not keep books or adequate_records with respect to his alleged hunting consulting business in addition we have found that petitioner failed to substantiate properly the schedule c expenses at issue or any other expenses that he claims he is entitled to deduct as expenses relating to that alleged business see sec_1_6662-3 income_tax regs on the record before us we find that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 at trial petitioner presented no evidence and made no argument as to why he should not be liable for his taxable_year for the accuracy-related_penalty on the record before us we find that petitioner has failed to carry his bur- den of establishing that there was reasonable_cause for and that he acted in good_faith with respect to the underpayment for his taxable_year based upon our examination of the entire record before us we find that petitioner has failed to carry his burden of establishing that he is not liable for his taxable_year for the accuracy-related_penalty under sec_6662 on that record we sustain respondent’s determination in the notice that petitioner is liable for his taxable_year for that penalty we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
